DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/16/2021, with respect to the objections against the abstract, specification, and drawings, as well as the 112 rejections against the claims have been fully considered and are persuasive. Each of the previously presented objections/rejections have been remedied (with the exception of the objection to claim 1, addressed below via examiner’s amendment), therefore the objections and rejections of the abstract, specification, drawings, and claims have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Janet Pioli on 06/23/2021.
The application has been amended as follows: 
Claim 1 (edit located in line 15) – 
	A line pull assembly for a prosthetic delivery device, the line pull assembly comprising:
	a rail assembly defining an internal rail cavity and having a longitudinal axis; and
	a first hand-gripable slider assembly, the first hand-gripable slider assembly mounted to the rail assembly for relative sliding movement with respect to the rail assembly along the longitudinal axis, the first hand-gripable slider assembly comprising:

		a release ring mounted around the rail assembly and operably connected to the inner body portion, the release ring slideably moveable with respect to the inner body portion along the longitudinal axis from a locked position to an unlocked position,
	wherein, the first hand-gripable slider assembly is locked against sliding movement with respect to the rail assembly until the release ring is moved to the unlocked position and,
	wherein, in the unlocked position, the inner body portion is slideably moveable with the line receiver by sliding movement of the release ring to pull the line receiver.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims 1, 15, and 20 filed on 06/16/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver, in combination with the other limitations of the independent claim.
	The closest prior art is Vad et al. (PGPub US 2016/0338864 A1), which discloses a line pull assembly for a prosthetic delivery device (2 in Fig. 1), the assembly 10 and 132 in Fig. 15) defining an internal rail cavity (134 in Fig. 14) and having a longitudinal axis (axis defined by shaft) and a first hand-gripable slider assembly (12, 220, 148, 108, 204, and 96 in Figs. 14 and 25), the first slider assembly mounted to the rail assembly for relative sliding movement with respect to the rail assembly along the longitudinal axis (Figs. 13 and 14). Vad et al. further discloses that the first slider assembly comprises a body (12) slidably mounted to the rail assembly, the body having an inner body portion (116, 96, and 204 in Figs. 15 and 25) within the rail cavity (134 in Fig. 14), the inner body portion comprising a line receiver (204) for receiving a pullable line (84) and a release ring (220 in Fig. 14) mounted around the rail assembly and operably connected to the inner body portion (Fig. 15). Vad et al. additionally discloses that the release ring is slidably moveable with respect to the inner body portion along the longitudinal axis (Figs. 13-14) from a locked position to an unlocked position (paragraph 104) wherein the first slider assembly is locked against sliding movement with respect to the rail assembly until the release ring is moved to the unlocked position (paragraph 104) and wherein, in the unlocked position, the inner body portion is slidably movable (paragraph 103) by sliding movement of the release ring to transfer a pulling force through the line receiver (Fig. 15).
	However, Vad et al. fails to disclose a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver. The inner body portion (116, 96, and 204) cannot be connected to the line receiver (204) because element 204 cannot be connected to itself. Additionally, element 204 is the only piece of the inner body portion (116, 96, and 204) that slides, therefore the inner body portion cannot be slidably moveable with the line receiver (204). Furthermore, the prior art of record does not suggest any motivation to modify the Vad et al. disclosure to arrive at these features.
With respect to claim 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver, in combination with the other limitations of the independent claim.
The closest prior art is Vad et al. (PGPub US 2016/0338864 A1), which discloses an endovascular delivery device for delivering an endograft (abstract), the delivery device comprising a handle assembly (130 in overview Fig. 2) at a distal end thereof (Fig. 2), a nose assembly (18) at a proximal end thereof (Fig. 2), a guide wire catheter (28) extending through the handle assembly (Fig. 2), the guide wire catheter being affixed at a proximal end thereof to the nose assembly (paragraph 91), an endograft receiving portion (16) extending distally with respect to the nose assembly (Fig. 2), a pullable line (28, paragraph 64) extending from the handle to the endograft receiving portion (Fig. 9), and a line pull assembly (8 in Fig. 9). Vad et al. further discloses that the line pull assembly comprises a rail assembly (10 and 132 in Figs. 11 and 14) within the handle assembly defining an inner rail cavity (134 in Fig. 14) and having a longitudinal axis (Fig. 14) and a first hand-gripable slider assembly (12, 220, 148, 108, 204, and 96 in Figs. 14 and 25), the first slider assembly mounted to the rail assembly for relative sliding movement with respect to the rail assembly along the longitudinal axis (Figs. 13-14). Vad et al. additionally discloses that the first slider assembly comprises a body (12) slidably mounted to the rail assembly (Figs. 13-14), the body having an inner body portion (116, 96, and 204 in Figs. 15 and 25) within the rail cavity, the inner body portion comprising a line receiver (204 in Fig. 25) for receiving a pullable line (84), and a release ring (220 in Fig. 14) mounted around the rail assembly and operably connected to the inner body portion (Fig. 14), the release ring  slidably moveable with respect to the inner body portion along the longitudinal axis (Figs. 13-14) from a locked position to an unlocked position (paragraph 104) wherein the first slider assembly is locked against sliding movement with respect to the rail assembly until the release ring is moved to the unlocked position, and wherein, in the unlocked position, the inner body portion is slidably moveable by sliding movement of the release ring to transfer a pulling force through the line receiver (paragraph 94).
	However, Vad et al. fails to disclose a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver. The inner body portion (116, 96, and 204) cannot be connected to the line receiver (204) because element 204 cannot be connected to itself. Additionally, element 204 is the only piece of the inner body portion (116, 96, and 204) that slides, therefore the inner body portion cannot be slidably moveable with the line receiver (204). Furthermore, the prior art of record does not suggest any motivation to modify the Vad et al. disclosure to arrive at these features.
With respect to claim 20, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver, in combination with the other limitations of the independent claim.
The closest prior art is Vad et al. (PGPub US 2016/0338864 A1), which discloses an endovascular delivery device for delivering an endograft (abstract), the delivery device (2 in overview Fig. 1) comprising a handle assembly (130 in overview Fig. 2) at a distal end thereof, a nose assembly (18) at a proximal end thereof, a guide wire catheter (28) extending through the handle assembly, the guide wire catheter being affixed at a proximal end thereof to the nose assembly (Fig. 2), and a pullable wire (28) extending from the handle to the endograft receiving portion (paragraph 64). Vad et al. additionally discloses a wire pull assembly (8 in Fig. 9), the assembly comprising a rail assembly (10 and 132 in Fig. 10) within the handle assembly (Fig. 13), defining an inner rail cavity (134 in Fig. 13) and having a longitudinal axis (Fig. 13), and a first hand-gripable slider assembly (12, 220, 148, 108, 204, and 96 in Figs. 14 and 25) mounted to the rail assembly for relative sliding movement with respect to the rail assembly along the longitudinal axis (Figs. 13 and 14), the first slider assembly comprising a body (12 in Fig. 14) slidably mounted to the rail assembly, the body having an inner body portion (116, 96, and 204 in Figs. 15 and 25) within the rail cavity, the inner body portion comprising a wire receiver (204 in Fig. 25) connected to the pullable wire (84). Vad et al. further discloses a release ring (220 in Fig. 14) comprising a hand-gripable external annular surface extending 360 degrees around the outer body portion (Fig. 14), the release ring mounted around the rail assembly and operably connected to the inner body portion (Figs. 31 and 33), the release ring slidably moveable with respect to the inner body portion along the longitudinal axis from a locked portion to an unlocked portion (paragraph 104), wherein the first slider assembly is locked against sliding movement with respect to the rail assembly until the release ring is moved to the unlocked position  and wherein, in the unlocked position, the inner body portion is slidably moveable by sliding movement of the release ring to transfer a pulling force to the pullable wire (paragraph 94).
	However, Vad et al. fails to disclose a wire receiver disposed within the body and connected to an inner body portion and a pullable wire, wherein, in an unlocked position, the inner body portion is slideably moveable with the wire receiver. The inner body portion (116, 96, and 204) cannot be connected to the line receiver (204) because element 204 cannot be connected to itself. Additionally, element 204 is the only piece of the inner body portion (116, 96, and 204) that slides, therefore the inner body portion cannot be slidably moveable with the line receiver (204). Furthermore, the prior art of record does not suggest any motivation to modify the Vad et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771